Citation Nr: 9919099	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  99-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to August 5, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which granted a 100 percent 
schedular rating for PTSD, effective December 1,1997.


FINDING OF FACT

It was first factually ascertainable that the veteran's PTSD 
had increased in severity and warranted a 100 percent 
evaluation during hospitalization by VA beginning January 21, 
1997.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
were met beginning January 21, 1997, the date of the 
veteran's hospitalization by VA, but not earlier.  
38 U.S.C.A. §§ 1155, 5107, 5110(a)(b) (West 1991); 38 C.F.R. 
§ 4.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision dated in April 1991, service connection 
for PTSD was granted and a 10 percent evaluation was 
assigned, effective from October 9, 1987.  

Of record is a discharge summary pertaining to private 
hospitalization of the veteran in April 1992.  He had been 
seen at the emergency room of the hospital after ingesting a 
few Motrin tablets in a suicide attempt.  He stated he had 
been having some difficulties, including loss of unemployment 
benefits.  He indicated he had been terminated from his 
cooking job and was very depressed about it.  Prior to taking 
Motrin, he had made an attempt to call some friends, but was 
unable to reach them.  Subsequently, he took several 
Ibuprofen tablets and came to the emergency room to get some 
help.  

Mental status examination on admission revealed he was 
casually dressed and cooperative.  He was oriented to his 
surroundings and was able to give information in an organized 
fashion without any congeniality or paranoid thought.  He 
denied any suicidal ideation.  Notation was made of sleep 
disturbance and diminished interest in activities.  He denied 
any psychotic symptoms.  Cognition was intact after 
admission.  

During hospitalization he participated in a ward milieu and 
there was no reason to place him on an anti-depressant or any 
other psychotropic medication.  It was indicated that during 
hospitalization he showed interest in a career as a chef and 
in attending school.  At the time of discharge he was to be 
seen for follow-up purposes at a local mental health center.  
The Axis I diagnosis was adjustment disorder of adulthood.  
The Axis II diagnosis was a cyclothymic personality.  

In a September 1992 communication Nicholas E. Fuerst, M.D., 
stated that the veteran had been a long term patient of his 
and had been diagnosed as having PTSD.  The physician stated 
for that reason the veteran had been unable to work for the 
past 12 months.  

In the February 1993 statement Dr. Fuerst reported that the 
veteran had received general medical care at his family 
medical practice since 1964.  He indicated that the veteran 
had been seen "more frequently since 1990 for specific 
medical problems."  Elaboration was not provided.  

The veteran was accorded a rating examination by VA for 
psychiatric purposes in June 1993.  The claims file was 
reviewed by the examiner.  It was noted that from October 
1991 to December 1992, the veteran had been enrolled in a 
culinary school for training as a chef.  He had completed the 
schooling and had also completed a 405-hour externship at 
"Cedar House."  He planned to go to Florida in August to try 
to find work.  It was noted that a significant stressor 
occurred during this time at school, that being the death of 
his mother in February 1992.  At that time the veteran became 
depressed and suicidal and was hospitalized at the private 
hospital mentioned above in its psychiatric unit.  More 
recently, the veteran was described as more hopeful about the 
future than he had been in many years.  He stated that he 
wanted to become an executive chef and that he enjoyed 
cooking.  However, it was also indicated that he still 
experienced some hopelessness and an occasional passive death 
wish.  He denied current active suicidal ideation.  He also 
denied markedly diminished interest in activities, stating 
that he still liked to hunt, fish, and do other things.

On current examination, he was described as in no apparent 
acute distress.  He was cooperative and appeared to have 
reasonable rapport with the examiner.  Affect appeared mildly 
anxious and restricted.  Mood was anxious.  Speech was 
somewhat slurred and difficult to understand at times, but 
was logically organized and clearly appropriate to the 
questions at hand.  He exhibited no evidence of active 
psychotic thinking.  He was alert and properly oriented.  
Insight and judgment appeared fair. 

The Axis I diagnosis was PTSD with "mild to moderate" 
symptoms.  It was noted he had recently been compensating 
fairly well by having found a job.  It was indicated he had 
some difficulty actually working with others in the kitchen 
but looked forward to the time about two years since when he 
could leave the kitchen and begin work as an executive chef 
which would give him more time alone.  Another diagnosis 
given was social phobia, history, with notation that 
relatively little exploration of that matter had been 
performed at the time of current examination "due to time 
constraint."  Also diagnosed was alcohol dependence, in 
remission.  

By rating decision dated in September 1993, the 10 percent 
evaluation for the veteran's PTSD was confirmed and 
continued.  

The veteran submitted a notice of disagreement with the 
10 percent rating in a communication which was received in 
November 1993.  He was issued a statement of the case in 
December 1993 and submitted a substantive appeal in January 
1994.  

He was hospitalized in a VA medical center for seven days in 
November 1994 on a voluntary basis.  He reported that he had 
moved back from Florida in June 1994 and had been working as 
a chef until the day of admission.  He reported that he was 
depressed and had thoughts of wanting to overdose on his 
Motrin, but instead brought himself to VA.  

Hospital course was rather brief.  The veteran was pleasant, 
cooperative, and interacted well with staff and other 
patients.  He used his privileges appropriately and attended 
the assigned activities.  He was compliant with his 
medications and was never a behavior or management problem.  

During the early part of hospitalization he reported feeling 
low because he had lost his job and also because he had run 
out of his medications.  However, he denied suicidal or 
homicidal ideation.  He was alert and properly oriented, with 
good cognitive and sensorium functions.  At the time of 
discharge it was indicated his mood had improved and his 
affect was brighter.  He was deemed competent for VA 
purposes.  It was stated that he could return to prehospital 
activities.  He was described as very eager because he had 
found a job that he wished to return to in several days and 
he was deemed competent to go back to the job.  The final 
diagnoses were:  Adjustment disorder with a depressed mood; 
and PTSD.

By rating decision dated in June 1995, the 10 percent 
evaluation for the veteran's PTSD was confirmed and 
continued.  

The veteran was again hospitalized by VA in December 1995.  
He stated that his problems had flared up around Christmas 
time.  He was brought in by his brother because he had been 
feeling depressed for the past week.  He was reported to have 
suicidal ideation, but no plan.  He denied use of alcohol or 
street drugs.  He was not compliant with his medicine or with 
his outpatient follow-up appointments.  It was noted that his 
most recent previous admission at the VA medical center had 
been in November 1994.  

Mental status examination on admission showed affect and mood 
were appropriate and pleasant.  Speech was clear.  He did not 
have any auditory or visual hallucinations.  Also, there was 
no current homicidal or suicidal ideation.  He complained of 
having flashbacks and nightmares regarding his combat 
experiences in Vietnam.  He was fully alert and oriented in 
all three spheres.  Insight and judgment were fair.  Memory 
was described as good for recent and remote events. 

The Axis I diagnoses were adjustment disorder and PTSD.  It 
was indicated the current Global Assessment of Functioning 
score was 60 and this number was also given as his highest 
score during the past year.  

During hospitalization he was administered psychological 
testing and was evaluated for sleep apnea purposes.  He was 
discharged in May 1996 with a diagnosis of PTSD and another 
diagnosis of adjustment disorder with mixed emotional 
features.  

In July 1996, the veteran was again hospitalized for a 
complaint of exacerbation of his PTSD symptoms.  The same 
findings were recorded on examination as well as made on 
mental status examination in December 1995 as reported above.  
The veteran was again given a Global Assessment of 
Functioning score of 60.  

The veteran was again hospitalized by VA from October 1996 to 
November 1996.  He was admitted for complaints of flashbacks, 
suicidal ideation, and auditory hallucinations.  Mental 
status examination during hospitalization reflected he was 
alert and oriented with memory for recent and remote events 
intact.  There was no clear evidence of psychosis, 
depression, dangerousness, or PTSD.  Affect and mood were 
neutral.  Insight and judgment were poor.  

During hospitalization he was provided with individual, 
group, medication, and milieu therapy.  Medications were 
adjusted.  He used privileges freely.  He appeared to sleep 
well and socialized with his peers.  He also appeared to be 
manipulative.  Since the treatment team felt he had obtained 
maximum hospital benefits, he was informed that he would be 
discharged on October 29,1996.  At that time, he allegedly 
became very depressed and said that he had suicidal thoughts 
again.  Accordingly, he was placed under suicide watch, but 
soon said he was no longer feeling that way.  Accordingly, 
discharge was rescheduled to November 5, 1996.  Since there 
was no evidence of dangerousness, it was the consensus of the 
treatment team to proceed with discharge as scheduled.  The 
Axis I diagnoses were:  Dysthymic disorder; and PTSD, by 
history.  He was given an Axis II diagnosis of a borderline 
personality disorder.  The current Global Assessment of 
Functioning score was given as 70.  As for the highest Global 
Assessment of Functioning score for the past year, it was 
given as a zero, meaning that there was inadequate 
information on which to give a score.  

By rating decision dated in April 1997, a 30 percent 
evaluation for the veteran's PTSD was assigned from June 4, 
1993.  The veteran was assigned a temporary total disability 
rating of 100 percent based on hospitalization for his 
service-connected PTSD from December 1, 1995.  The 
prehospital rating of 30 percent was reestablished, effective 
May 25, 1996.  

Received on January 15, 1997, was an application for 
increased compensation based on unemployability.  The veteran 
stated that he left his last job with a culinary school 
because of the severity of his PTSD.  He said that he last 
worked on a full-time basis in 1991.  He claimed that he 
became too disabled to work on December 1, 1995.  He reported 
having had numerous jobs over the year, with none lasting for 
more than six months.  He stated he completed only two years 
of high school and he indicated he had not graduated from 
culinary school.  

The veteran was once again hospitalized by the VA beginning 
January 21, 1997.  Reportedly, there had been multiple 
suicide attempts in the past five years, with poor support 
systems and history of impulsivity.  The veteran had driven 
to the VA Medical Center in Brecksville, Ohio, from 
Pennsylvania, due to an argument with his nephew.  He had 
become depressed and suicidal and came in for help.  Shortly 
after evaluation he was going to be sent home with 
medications, but he went back to his van with the medicines 
and proceeded to overdose on them.  He was found by security 
in the van and was brought back in for medical attention.  He 
was seen and lavaged.  He was sedated, and was described as 
mentally stable.  He reported difficulty sleeping, increased 
flashbacks, and increased nightmares during the past year.  

Mental status examination during hospitalization showed a 
constricted affect and a depressed mood.  There was no 
looseness of associations.  He denied any homicidal thoughts.  
He had suicidal ideation.  He admitted to hearing voices 
during the flashbacks.  He was admitted to on a voluntary 
basis.

Once stabilized, he was transferred to the Brecksville VA 
Medical Center for further stabilization and medications.  
The transfer date was January 24, 1997.  At that point, he 
was restarted on his medications.  He tolerated these well.  
With reinstitution of his medications, his sleep improved and 
mood also improved.  He did not have any suicidal or 
homicidal thoughts.  He was given privileges since he was not 
acutely suicidal or homicidal.  He was interested in 
returning to Pittsburgh for further follow-up, but wanted to 
get into the center for stress recovery at the Brecksville 
facility.

After psychological testing he was discharged home on 
January 30, 1997.  He was described as stable on current 
medications.  He was reported not to be in acute danger to 
himself or others, but he was described as a chronic risk of 
suicide due to his past history of attempts.  He was deemed 
competent at the time of discharge.  The Axis I diagnosis was 
PTSD.  The Axis II diagnosis was borderline personality 
disorder.  An Axis III diagnosis of history of sleep apnea 
was given.  He was given a Global Assessment of Functioning 
score of 40.  

The veteran was hospitalized at the VA Medical Center in 
Salisbury, North Carolina, on August 5, 1997.  He reported a 
history of PTSD symptoms, including nightmares, flashbacks, 
intrusive thoughts, hypervigilance, sleep disturbance, fear 
of relationships, occupational difficulties, and social 
isolation.  He did not appear to be making progress with the 
PTSD study he had previously endorsed.  He was discharged on 
an irregular basis due to unauthorized absence on 
September 8, 1997.  The Axis I diagnoses were:  PTSD; and 
alcohol abuse, in remission.  There was no Axis II diagnosis.  
The Global Assessment of Functioning score was given as 47.  
It was indicated the highest Global Assessment of Functioning 
score for the past year was 59.  

By rating decision dated in January 1998, the disability 
rating for the veteran's PTSD was increased from 30 percent 
to 100 percent disabling, effective from December 1, 1997.  
The veteran was also assigned a temporary total disability 
rating of 100 percent based on hospitalization for his 
service-connected PTSD from August 5, 1997.  

At a hearing before the undersigned at the Board in April 
1999, the veteran testified that he became isolated and 
experience difficulty maintaining employment following his 
mother's death in December 1991.  

Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for the loss of work in time proportionate to the severity of 
a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Effective November 7, 1996, during the pendency of this 
appeal, the rating schedule was amended with regard to rating 
mental disability.  Schedule for Rating Disabilities, Mental 
Disorders, 61 Fed. Reg. 52695 (1996) (now codified at 
38 C.F.R. §§ 4.125-4.130).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to utilization of the version of the law more favorable to 
him.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the regulation in effect prior to November 7, 
1996, a 100 percent disability rating applies if an analysis 
of the veteran's symptomatology shows that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
if there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
duly activities such as fantasy, confusion, panic, and 
explosions of aggressive energy result in profound retreat 
from behavior; such that there is demonstrated inability to 
obtain or retain employment.  A 70 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and that psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent rating is for 
assignment when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility, and deficiency levels 
are such as to result in considerable industrial impairment.  
A 30 percent evaluation is for assignment when there is 
definite or moderately large impairment.  A 10 percent rating 
is for application when the ability to establish or maintain 
effective or favorable relationships with people is mildly 
impaired.  38 C.F.R. § 4.132, Code 9411 (1996).  

Pursuant to the revised regulation, a 30 percent rating is 
warranted for the veteran's PTSD when there is the following 
disability picture:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The new rating criteria for a 50 percent rating for PTSD are 
met with the following disability picture:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The "new" rating criteria for the next higher rating of 
70 percent are met when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking and mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (work or work-like settings); inability to 
establish and maintain effective relationships.

The "new" rating criteria provide a 100 percent schedular 
rating for PTSD where there is the following disability 
picture:  Total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The new criteria could not provide the basis for an effective 
date prior to November 7, 1996, when the new provisions of 
Diagnostic Code 9411 became effective.  Rhodan v. West, 12 
Vet. App. 55 (1998).

The effective date of an award of increased compensation 
shall be the earliest date at which is factually 
ascertainable that an increase in disability has occurred, if 
the claim for an increased rating is received within one year 
from such date, otherwise the date of receipt of the claim.  
38 U.S.C.A. § 5110(a)(b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(1998).

The provisions of 38 C.F.R. § 3.400(o), as meaning that if 
the increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an attempt to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim, if the 
communication identifies the benefit being sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be provided to the claimant 
for execution.  38 C.F.R. § 3.155(a) (1998).  

Once a formal claim for compensation has been allowed, 
receipt of a report of an examination or hospitalization by 
VA or the service department, or evidence from a private 
physician, layman, or institution will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of examination or hospitalization will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b) (1998).

Analysis

The veteran contends that a total disability rating of 
100 percent is warranted for his PTSD prior to August 5, 
1997.  He claims that a 100 percent rating should be made 
effective from 1992.  As noted above, there were three 
independent bases for the award of a 100 percent rating under 
the criteria in effect prior to November 7, 1996. Richard v. 
Brown, 9 Vet. App. 266, 269 (1996).  A 100 percent rating was 
warranted when the disability resulted in virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or when 
there was a demonstrable inability to obtain or retain 
employment.

The evidence prior to January 21, 1997, shows that the 
veteran reported brief periods of unemployment, but was 
generally found to be employed or engaged in full time 
schooling compatible with the rigors of employment.  While 
the veteran may have changed jobs frequently during this 
period, the record shows that he was generally employed.  
Therefore the Board is unable to conclude that the veteran 
was demonstrably unable to obtain or retain employment.

Examinations during the period prior to January 21, 1997, 
show that the veteran was in contact with reality, and was 
actively engaged in the pursuit of his career.  His 
disability was described as only mildly to moderately 
disabling, and he was given GAF scores indicative of only 
moderate impairment of social and occupational functioning.  
Therefore, it cannot be held that the veteran's PTSD caused 
him to be totally incapacitated.  

The veteran has asserted that following the death of his 
mother he was virtually isolated in the community.  However, 
the record shows that he continued to pursue his career, 
received temporary shelter from a brother and sister, and 
participated in group therapy.  Therefore, the Board finds 
that the disability did not cause him to be virtually 
isolated in the community.

Some of the medical evidence prior to that time refers to 
psychological testing and other evaluations of the veteran in 
which there appears to be exaggeration of symptoms.  While a 
private physician stated in September 1992 that the veteran 
had essentially been unable to work for the past 12 months 
because of PTSD, a VA psychiatric examination of the veteran 
in June 1993 resulted in the determination that the veteran 
showed only mild to moderate symptoms of PTSD.  Clearly this 
would not render him incapable of work.  The veteran was also 
described as having compensated fairly well and as having 
found a job that suited him.  

On the several occasions thereafter when the veteran was 
hospitalized for psychiatric purposes between 1992 and 1997, 
he was consistently shown to be alert and properly oriented, 
with good cognitive and sensorium functions.  These symptoms 
of the veteran's service-connected PTSD prior to 1997 do not 
more nearly approximate the criteria warranting a rating 
higher than 30 percent, let alone 100 percent, under either 
the old criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411, 
indicative of at least considerable social and industrial 
impairment, or the new criteria set forth in 38 C.F.R. 
§ 4.130 requiring occupational and social impairment with 
reduced reliability in productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 100 percent rating is warranted under the new criteria if 
the evidence shows that the veteran's service-connected 
disability results in total occupational and social 
impairment.  As discussed above, the veteran's PTSD did not 
cause total occupational and social impairment.

The Board determines that a total disability rating for the 
veteran's PTSD is warranted effective January 21, 1997, the 
date of the veteran's hospitalization by VA, but not sooner. 

The report of hospitalization by VA, which began January 21, 
1997, shows that the veteran complained of poor sleep, and an 
increase in flashbacks, and nightmares for the past year.  It 
was noted that the veteran had made several suicide attempts 
and during mental status examination while in the hospital, 
the veteran had a constricted affect, a depressed mood, 
suicidal ideation, and a report of hearing voices.  The 
Global Assessment of Functioning score the veteran was given 
at the time of discharge from hospitalization was 40, a 
number indicative of major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (a score of 50 to 41 envisions an inability to keep a 
job).  This score represented a clear change from the 
functioning score of 60 or higher the veteran had been given 
on several occasions, most recently in August 1996.  While it 
was reported during the hospitalization that the symptoms had 
increased in the previous year, there was no clinical 
evidence of the increase until the June 1997, 
hospitalization.

The Board therefore concludes that it was first factually 
ascertainable that the veteran was demonstrably unable to 
obtain and maintain gainful employment beginning in January 
21, 1997. 

In sum, it was first factually ascertainable that the 
veteran's PTSD had increased in severity, and warranted a 
100 percent evaluation, on January 21, 1997, the date of 
hospitalization by VA.  It is not shown that the veteran 
demonstrated the inability to obtain or retain employment, 
that his service-connected disability resulted in a total 
occupational and social impairment, or that he was unable to 
obtain and maintain substantially gainful employment because 
of the severity of his PTSD prior to January 21, 1997.


ORDER

An effective date of January 21, 1997, for the award of a 
100 percent evaluation for PTSD is granted.  To this extent, 
the appeal is allowed.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

